Title: To George Washington from Henry Knox, 17 February 1781
From: Knox, Henry
To: Washington, George


                        

                            
                            Park of Artillery, near New Windsor 17 February 1781
                        
                        Estimate of Ordnance, Ammunition, &ca necessary for an operation against the City of New York, by way
                            of York Island, exclusive of what may be wanted for Long Island and its communications.
                        
                            
                                 
                                Cannon
                                 
                                32 pounders
                                 
                                8
                            
                            
                                
                                
                                
                                24
                                
                                12
                            
                            
                                
                                
                                
                                18
                                
                                26
                            
                            
                                
                                
                                
                                12
                                
                                22
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                Mortars
                                
                                13 inch
                                
                                2
                            
                            
                                
                                
                                
                                10
                                
                                20
                            
                            
                                
                                
                                
                                8 "
                                
                                2
                            
                            
                                
                                
                                
                                5 1/2 "
                                
                                12
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                Howitzers
                                
                                8 inch
                                
                                12
                            
                            
                                
                                
                                
                                5 1/2 "
                                
                                6
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                Shot
                                
                                32 pounders
                                
                                10000
                            
                            
                                
                                
                                
                                24  "
                                
                                24000
                            
                            
                                
                                
                                
                                18  "
                                
                                43000
                            
                            
                                
                                
                                
                                12  "
                                
                                6000
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                Shells
                                
                                13 inch
                                
                                1500
                            
                            
                                
                                
                                
                                10  "
                                
                                30000
                            
                            
                                
                                
                                
                                8  "
                                
                                15000
                            
                            
                                
                                
                                
                                5 1/2 "
                                
                                15000
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                Powder
                                
                                
                                
                                
                            
                            
                                
                                 For the service of the aforegoing
                            
                            
                                
                                 cannon, mortars & howitzers
                                
                                940,400.
                            
                            
                                
                                 For contingencies
                                
                                200,000
                            
                            
                                
                                 pounds weight — 
                                
                                1140,400
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                Paper Cartridges
                                
                                32 pounders
                                
                                16000
                            
                            
                                
                                
                                
                                24  "
                                
                                24000
                            
                            
                                
                                
                                
                                18  "
                                
                                43000
                            
                            
                                
                                
                                
                                12  "
                                
                                6600
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                        

                        Cartridge Paper—for extra service—one hundred & fifty grams Old Junk—for
                            wads—one hundred and fifty tons.
                        A detail for the service of the Ordnance and Stores contained in the aforegoing estimate.
                        
                            
                                 
                                Cannon
                                 
                                
                                 
                                
                            
                            
                                
                                32 pounders
                                
                                8
                                
                                
                            
                            
                                
                                24  "
                                
                                12
                                
                                
                            
                            
                                
                                18  "
                                
                                20
                                
                                To batter the enemy’s work on the
                            
                            
                                
                                
                                
                                
                                
                                Island.
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                     "
                                
                                6
                                
                                For Paulus Hook—to prevent any of 
                            
                            
                                
                                
                                
                                
                                
                                the enemy’s ships being stationed
                            
                            
                                
                                
                                
                                
                                
                                between that place and the City—
                            
                            
                                
                                
                                
                                
                                
                                occasionally to fire into the City—
                            
                            
                                
                                
                                
                                
                                
                                and to fortify the Hook to secure our
                            
                            
                                
                                
                                
                                
                                
                                possession.
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                12 pounders
                                
                                6
                                
                                For a battery on York Island to keep
                            
                            
                                
                                
                                
                                
                                
                                open communication with Long Island.
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                  "
                                
                                8
                                
                                For two batteries nearly opposite
                            
                            
                                
                                
                                
                                
                                
                                each other, at Fort Lee or its
                            
                            
                                
                                
                                
                                
                                
                                vicinity and York Island; to preserve
                            
                            
                                
                                
                                
                                
                                
                                a communication with Jersey.
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                 "
                                
                                8
                                
                                For works which must be constructed
                            
                            
                                
                                
                                
                                
                                
                                somewhere about Kingsbridge or on the
                            
                            
                                
                                
                                
                                
                                
                                Haerlem River, to preserve a
                            
                            
                                
                                
                                
                                
                                
                                communication with the main.
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                            
                            
                                
                                Mortars
                                
                                
                                
                                
                            
                            
                                
                                13 inch
                                
                                2
                                
                                
                            
                            
                                
                                10 "
                                
                                20
                                
                                
                            
                            
                                
                                8  "
                                
                                2
                                
                                
                            
                            
                                
                                5 1/2 "
                                
                                12
                                
                                For batteries in the line
                            
                            
                                
                                 
                                
                                
                                
                                
                            
                            
                                
                                Howitzers
                                
                                
                                
                                
                            
                            
                                
                                8 inch
                                
                                12
                                
                                
                            
                            
                                
                                5 1/2 "
                                
                                6
                                
                                To batter the enemy’s works.
                            
                            
                                
                                
                                
                                
                                
                                
                            
                        
                        Powder
                        
                            
                                 
                                for
                                 
                                
                                 
                                
                                 
                                
                            
                            
                                
                                32 pounders
                                
                                16000 rounds at
                                
                                11 pounds each
                                
                                176 000
                            
                            
                                
                                24  "
                                
                                24000
                                
                                8
                                
                                192 000
                            
                            
                                
                                18  "
                                
                                43000
                                
                                6
                                
                                258 000
                            
                            
                                
                                12  "
                                
                                6600
                                
                                4
                                
                                26 400
                            
                            
                                
                                13 inch mortars
                                
                                1500
                                
                                12
                                
                                 18 000
                            
                            
                                
                                10  "
                                
                                30000
                                
                                6
                                
                                180 000
                            
                            
                                
                                8 " howitzers
                                
                                15000
                                
                                4
                                
                                60 000
                            
                            
                                
                                5 1/2 "
                                
                                15000
                                
                                2
                                
                                
                                     30 000
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                940,400
                            
                            
                                
                                
                                
                                
                                For contingenicies
                                
                                
                                    200 000
                                
                            
                            
                                
                                
                                
                                
                                
                                required
                                
                                1140.400
                            
                            
                                
                                
                                
                                On hand as per return from
                                
                                
                            
                            
                                
                                
                                
                                the board of war 24 July 1780,
                                
                                
                            
                            
                                
                                
                                
                                3139 barrells — equal to
                                
                                
                                    313,900
                                
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                Deficient 826,500
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                pounds weight
                            
                        

                        Shot
                        
                            
                                 
                                for
                                 
                                
                                 
                                
                                 
                                
                                 
                                On hand
                                 
                                Deficient
                            
                            
                                
                                8
                                
                                32 pounders
                                
                                2000 each
                                
                                16000
                                
                                none
                                
                                16000
                            
                            
                                
                                12
                                
                                24  "
                                
                                2000
                                
                                24000
                                
                                3408
                                
                                20592
                            
                            
                                
                                20
                                
                                18 for
                                
                                2000
                                
                                43000
                                
                                26055
                                
                                16949
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                York Island
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                6
                                
                                "  for 
                                
                                500
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Paulus Hook
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                22
                                
                                12  "
                                
                                300
                                
                                6600
                                
                                all
                                
                                none
                            
                        
                        Shells
                        
                            
                                 
                                for
                                 
                                
                                 
                                
                                 
                                On hand
                                 
                                Deficient
                            
                            
                                
                                2
                                
                                13 inch mortars
                                
                                1500
                                
                                347
                                
                                1153
                            
                            
                                
                                20
                                
                                10  "
                                
                                30000
                                
                                13506
                                
                                16494
                            
                            
                                
                                14
                                
                                10  "& howitzers
                                
                                15000
                                
                                2469
                                
                                12531
                            
                            
                                
                                18
                                
                                5 1/2  "  "
                                
                                15000
                                
                                suppose 1000
                                
                                14000
                            
                        
                        Paper cartridges
                        cartridge paper
                        Old junk
                        —nearly the whole quantity wanting
                        Remarks on the aforegoing Estimate
                        This estimate is some what different in the size of the calibres from those that have been presented for the
                            same purpose in the two preceeding years. But the time for preparation at those periods was so exceeding short as to
                            preclude a possibility of obtaining heavier cannon, and therefore there was an imposed obligation of using those in our
                            possession although the effect would have been less than from those of a larger nature.
                        There are great variety of articles necessary for the service of the ordnance, which must be made in the
                            laboratories and can be procured in the States which are not enumerated in the estimate.
                        It must be observed that every thing provided in consequence of any former estimate can be applied as part of
                            the present without a superfluous article.
                        Probably the 32 pounders may be borrowed of Massachusetts, that State being in possession of the Somersetts
                            cannon of this calibre. But it is much to be doubted whether they have the proper number of shot.
                        Six 24 pounders are contained in the returns as belonging to the Continent—at New port, Philadelphia, and one
                            at West Point; but there is some dispute whether they belong to the Continent or to the States.
                        The 18 pounders might be taken from West Point. There are also some returned as belonging to the Continent,
                            in Rhode Island and in Pennsylvania.
                        The 12 pounders are in possession at different Places and at West Point.
                        Two 13 inch mortars, left at Boston by the enemy, are by a resolve of Congress subject to the orders of
                            Congress or those of the Commander in Chief.
                        The 10—8—& 5 1/2 inch mortars are in possession.
                        The 5 1/2 inch—and five of the 8 inch howitzers are in possesion. The seven remaining 8 inch are wanting.
                        For the actual service of the artillery which are to be exposed to the fire of the Enemy, the pieces must
                            have garrison carriages with iron trucks. For various services it is necessary to have travelling carriages a sufficiency
                            of which for the 18 & 12 pounders are at West Point.
                        The estimate supposes New York to be the point of operation, as a great proportion of the cannon and mortars
                            are to be drawn from West Point, which cannot be the case in so great a degree if any other object is in contemplation.
                            However, if all the ordnance and stores are provided as in this estimate a very respectable apparatus can be appropriated
                            to any other expedition. 
                        
                            H. Knox
                            Brig. General Artillery
                        
                    